


Exhibit 10.1




EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”), dated as of April 20, 2015, is
entered into by and between Ascent Capital Group, Inc., a Delaware corporation
(the “Company”), and Richard G. Walker (“Executive”).
INTRODUCTION
The Company, through its subsidiaries (“Affiliates”), is engaged primarily in
the business of providing security alarm monitoring and related services to
residential and business subscribers throughout the United States and parts of
Canada. The Company desires to employ Executive, and Executive desires to accept
such employment, under the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I


EMPLOYMENT, TERM, DUTIES
1.1Employment. Upon the terms and conditions hereinafter set forth, the Company
hereby employs Executive, and Executive hereby accepts employment, as Executive
Vice President, Strategy and Corporate Development, of the Company.


1.2Term. Subject to Article IV below, Executive’s employment hereunder shall be
for a term of three (3) years commencing effective as of April 20, 2015 (the
“Commencement Date”), and terminating at the close of business on April 19,
2018, or such earlier date as provided for herein (the “Term”).


1.3Duties. During the Term, Executive shall perform such executive duties for
the Company and/or its Affiliates, consistent with his position hereunder, as
may be assigned to him from time to time by the individual(s) set forth in
Section 1.4 below. Executive shall devote his entire productive business time,
attention and energies to the performance of his duties hereunder. Executive
shall use his best efforts to advance the interests and business of the Company
and its Affiliates. Executive shall abide by all rules, regulations and policies
of the Company and its Affiliates, as may be in effect from time to time.
Notwithstanding the foregoing, Executive may act for his own account in
passive-type investments as provided in Section 5.3, or as a member of boards of
directors of other companies, where the time allocated for those activities does
not interfere with or create a conflict of interest with the discharge of his
duties for the Company and its Affiliates, including continued service as chair
or a member of the board of directors of Readers Digest Association, Inc.


1.4Reporting. Executive shall report directly to the Chief Executive Officer of
the Company or a designated member of the Board of Directors.


1.5Location. Except for services rendered during business trips as may be
reasonably necessary, Executive shall render his services under this Agreement
primarily from the offices of the Company in the Greater Denver, Colorado
metropolitan area.

1

--------------------------------------------------------------------------------






1.6Exclusive Agreement. Executive represents and warrants to the Company that
there are no agreements or arrangements, whether written or oral, in effect
which would prevent Executive from rendering his exclusive services to the
Company and its Affiliates during the Term.


ARTICLE II


COMPENSATION
2.1Compensation. For all services rendered by Executive hereunder and all
covenants and conditions undertaken by him pursuant to this Agreement, the
Company shall pay, and Executive shall accept, as full compensation, the amounts
set forth in this Article II.


2.2Base Salary. The base salary shall be an annual salary of $415,000 (the “Base
Salary”), payable by the Company in accordance with the Company’s normal payroll
practices. Beginning as of the first anniversary of the Commencement Date, the
Base Salary shall be reviewed on an annual basis during the Term for increase in
the sole discretion of the compensation committee (the “Committee”) of the Board
of Directors of the Company.


2.3Bonus. For each fiscal year during the Term, commencing with the 2016 fiscal
year, in addition to the Base Salary, Executive shall be eligible for an annual
bonus (the “Bonus”) of 60% of Executive’s annual Base Salary (the “Target
Bonus”). (The Company’s fiscal year is currently January 1 through December 31
of each year.) Such bonus opportunity may exceed the 60% Target Bonus but is not
expected to exceed 75% of Executive’s annual Base Salary. Executive’s
entitlement to any Bonus will be determined by the Committee in its good faith
discretion, based upon the achievement of key performance indicators to be
established by the Committee in its good faith discretion with respect to each
fiscal year of the Term. Nothing in this Agreement shall be construed to
guarantee the payment of any Bonus to Executive. Executive shall be eligible for
a pro-rated bonus for the period of the Commencement Date through December 31,
2015, to be determined in the good faith discretion of the Committee in a manner
consistent with the terms of this Section 2.3.


2.4Equity. As an incentive for commencement of employment with the Company, the
Company agrees to award Executive a grant of 30,000 restricted stock units,
subject to the terms and conditions set forth in that certain Performance Based
Restricted Stock Units Award Agreement, a copy of which is attached hereto as
Exhibit A (the “Equity Award”). If Shareholder approval of the Ascent Capital
Group, Inc., 2015 Omnibus Incentive Plan is not obtained on May 29, 2015, then
the Company shall make a replacement equity award to Executive, the terms and
conditions of which shall, in all material respects, match the Equity Award.


2.5    Deductions. The Company shall deduct from the compensation described in
Sections 2.2, 2.3 and 2.4, and from any other compensation payable pursuant to
this Agreement, any federal, state or local withholding taxes, social security
contributions and any other amounts which may be required to be deducted or
withheld by the Company pursuant to any federal, state or local laws, rules or
regulations.
2.6    Disability Adjustment. Any compensation otherwise payable to Executive
pursuant to Sections 2.2 and 2.3 in respect of any period during which Executive
is Disabled (as defined, and determined in accordance with, in Section 4.5)
shall be reduced by any amounts payable to Executive for loss of earnings or the
like under any insurance plan or policy sponsored by the Company.

2

--------------------------------------------------------------------------------






ARTICLE III


BENEFITS, EXPENSES
3.1Benefits. During the Term, Executive shall be entitled to participate in such
group life, health, accident, disability or hospitalization insurance plans,
retirement plans, and any other plan as the Company may make available to its
other similarly situated executive employees as a group, subject to the terms
and conditions of any such plans. Executive’s participation in all such plans
shall be at a level, and on terms and conditions, that are commensurate with his
positions and responsibilities at the Company. The Company will pay for
Executive’s health insurance premiums consistent with its practice for other
similarly situated senior executives, and Executive understands and acknowledges
that any such payments made by the Company on behalf of Executive will be deemed
and reported as taxable income to Executive.


3.2Expenses. The Company agrees that Executive is authorized to incur reasonable
and appropriate expenses in the performance of his duties hereunder and in
promoting the business of the Company in accordance with the terms of the
Company’s Travel & Entertainment Policy (as the same may be modified or amended
by the Company from time to time in its sole discretion) and the Company shall
reimburse Executive for such expenses.


3.3Vacation. Executive shall accrue a total of one hundred sixty (160) hours of
vacation per year following the date of this Agreement.  If, at any time during
the Term, Executive accumulates two hundred forty (240) hours of earned but
unused vacation time (the “Accrual Cap”), Executive will not accrue additional
vacation time until he has taken a portion of the previously earned vacation. 
Executive will again accrue paid vacation time when his accumulated amount of
earned but unused vacation time falls below the Accrual Cap.  Upon termination
of Executive’s employment, any accrued but unused vacation time will be paid to
Executive.


3.4Key Man Insurance. The Company may secure in its own name or otherwise, and
at its own expense, life, health, accident and other insurance covering
Executive alone or with others, and Executive shall not have any right, title or
interest in or to such insurance other than as expressly provided herein.
Executive agrees to assist the Company in procuring such insurance by submitting
to the usual and customary medical and other examinations to be conducted by
such physicians as the Company or such insurance company may designate and by
signing such applications and other written instruments as may be required by
the insurance companies to which application is made for such insurance.
Executive’s failure to submit to such usual and customary medical and other
examinations shall be deemed a material breach of this Agreement.


ARTICLE IV


TERMINATION, DEATH, DISABILITY
4.1Termination of Employment For Cause. In addition to any other remedies
available to the Company at law, in equity or as set forth in this Agreement,
the Company shall have the right, upon written notice to Executive, to terminate
Executive’s employment hereunder at any time for “Cause” (a “Termination For
Cause”). In the event of a Termination For Cause, Executive’s employment will
terminate and the Company shall have no further liability or obligation to
Executive (other than the Company’s obligation to pay Base Salary and vacation
time, in each case, accrued but unpaid as of the date of termination and
reimbursement of expenses incurred prior to the date of termination in
accordance with Section 3.2 above).

3

--------------------------------------------------------------------------------






For purposes of this Agreement, “Cause” shall mean: (a) any material act or
omission that constitutes a breach by Executive of any of his material
obligations under this Agreement; (b) the continued failure or refusal of
Executive (i) to substantially perform the material duties required of him as an
Executive of the Company and/or (ii) to comply with reasonable directions of the
individual(s) set forth in Section 1.4 above; (c) any material violation by
Executive of any (i) material policy, rule or regulation of the Company or any
of its Affiliates or (ii) any material law or regulation applicable to the
business of the Company or any of its Affiliates; (d) Executive’s material act
or omission constituting fraud, dishonesty or misrepresentation, occurring
subsequent to the commencement of his employment with the Company; (e)
Executive’s gross negligence in the performance of his duties hereunder; (f)
Executive’s conviction of, or plea of guilty or nolo contendere to, any crime
(whether or not involving the Company) which constitutes a felony or crime of
moral turpitude, provided, however, that nothing in this Agreement shall
obligate the Company to pay Base Salary or any bonus compensation or benefits
during any period that Executive is unable to perform his duties hereunder due
to any incarceration, and provided, further, that nothing shall prevent
Executive’s termination under any other subsection of this Section 4.1 if it
provides independent grounds for termination; or (g) any other misconduct by
Executive that is materially injurious to the financial condition or business
reputation of, or is otherwise materially injurious to, the Company or any of
its Affiliates.


Notwithstanding the foregoing, no purported Termination For Cause pursuant to
(a), (b), (c), (d), (e) or (g) of the preceding paragraph of this Section 4.1
shall be effective unless all of the following provisions shall have been
complied with: (i) Executive shall be given written notice by the Company of its
intention to effect a Termination For Cause, such notice to state in detail the
particular circumstances that constitute the grounds on which the proposed
Termination For Cause is based; and (ii) Executive shall have ten (10) business
days after receiving such notice in which to cure such grounds, to the extent
such cure is possible, as determined in the sole discretion of the Company.
4.2Termination of Employment Without Cause. During the Term, the Company may at
any time, in its sole discretion, terminate the employment of Executive
hereunder for any reason (other than those set forth in Section 4.1 above) upon
written notice (the “Termination Notice”) to Executive (a “Termination Without
Cause”). In such event, the Company shall pay Executive an amount in cash equal
to the sum of the following:


(a) any Base Salary and vacation time, in each case, accrued but unpaid as of
the date of termination;


(b) subject to Sections 4.6, 4.7, 4.8, 4.9, 5.3 and 5.4 below an amount (the
“Severance Payment”) equal to:


(i) if the termination of Executive’s employment occurs prior to a Change in
Control (as defined in Section 4.4), the product of (i) the sum of Executive’s
Annual Base Salary plus the Target Bonus, both as in effect immediately prior to
such Termination Without Cause, multiplied by (ii) 1; or


(ii) if the termination of Executive’s employment occurs concurrently with or
following a Change of Control, the product of (i) the sum of Executive’s Annual
Base Salary plus the Target Bonus, both as in effect immediately prior to such
Termination Without Cause, multiplied by (ii) 2;


(c) any Bonus to which Executive has become entitled for the calendar year prior
to the year in which such Termination Without Cause occurs but which remains
unpaid at the date of termination (“Unpaid Bonus”); and



4

--------------------------------------------------------------------------------




(d) any reimbursement for expenses incurred in accordance with Section 3.2.
Subject to Section 4.9, any Severance Payment to which Executive becomes
entitled under this Section 4.2 or Section 4.3 shall be payable in a lump sum on
the sixtieth (60th) day following the date of termination of Executive’s
employment (or, if such day is not a business day, on the first business day
thereafter).
In addition, subject to Sections 4.6, 4.7, 4.8, 4.9, 5.3 and 5.4 below, to the
extent such coverage is available and is elected by Executive under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company
shall contribute to the health insurance plan maintained by the Company and
covering the Executive and his dependents as of the date of termination, or any
successor plan maintained by the Company, that amount that reflects the
proportionate part of the premium for such coverage that is paid by the Company
as of the date of termination (the “Benefits Payments”), such Benefits Payments
to be made monthly in accordance with the Company’s normal procedures for the
payment of health insurance premiums, throughout the period beginning on the
date of termination and ending on the earlier of the 12-month anniversary of the
date of termination and the expiration of the coverage period specified in
COBRA, such period to be determined as of the date of termination (the
“Reimbursement Period”) (i.e., Executive shall bear responsibility for that
portion of the health insurance premiums in excess of the Benefits Payments),
or, alternately, in the Company’s sole discretion, the Company shall reimburse
Executive the amount of the Benefits Payment on a monthly basis during the
Reimbursement Period, upon Executive’s submission to the Company of adequate
proof of payment of the full COBRA premium by Executive; provided, however, that
if Executive becomes employed with another employer during the Reimbursement
Period and is eligible to receive health and/or medical benefits that are
substantially comparable to those offered by the Company under such other
employer’s plans, the Company’s payment obligation under this paragraph shall
end. Notwithstanding the foregoing, in the event that the Company’s group health
plan is insured and under applicable guidance the reimbursement of COBRA
premiums causes the Company’s group health plan to violate any applicable
nondiscrimination rule, the Company and Executive agree to negotiate in good
faith a mutually agreeable alternative arrangement. For the avoidance of doubt,
Executive shall be responsible for paying any U.S. federal or state income taxes
associated with the Benefits Payments.
At least ninety (90) days prior to the expiration of the Term, the Company shall
deliver a written notice to Executive stating either (i) that the Company does
not intend to offer Executive a new employment agreement to take effect at the
expiration of the Term (a “Non-Renewal Notice”) or (ii) that the Company offers
Executive a new employment agreement to take effect at the expiration of the
Term upon terms (other than the length of the term of such new employment
agreement) that are, in material respects, taken as a whole, at least as
favorable to Executive as the terms of this Agreement, and the material terms of
such offer shall be summarized or set forth in the notice (“Renewal Notice”). If
the Company delivers a Non-Renewal Notice, or if the Company fails to deliver
either a Renewal Notice or a Non-Renewal Notice on a timely basis as provided in
the immediately preceding sentence, Executive’s employment shall be terminated
at the expiration of the Term (or at such earlier date as may be set forth in
the Non-Renewal Notice), and such termination shall be a Termination Without
Cause, whereupon, subject to Sections 4.6, 4.7, 4.8, 4.9, 5.3 and 5.4 below,
Executive shall be entitled to receive the amounts and benefits as provided
under this Section 4.2.
Executive acknowledges that the payments and benefits referred to in this
Section 4.2, together with any rights or benefits under any equity award or
written plan or agreement which have vested on or prior to the termination date
of Executive’s employment under this Section 4.2, constitute the only payments
which Executive shall be entitled to receive from the Company or any of its
Affiliates hereunder in the event of any termination of his employment pursuant
to this Section 4.2, and the Company and its Affiliates shall have no further
liability or obligation to him hereunder or otherwise in respect of his
employment.

5

--------------------------------------------------------------------------------




4.3Termination of Employment With Good Reason. In addition to any other remedies
available to Executive at law, in equity or as set forth in this Agreement,
Executive shall have the right during the Term, upon written notice to the
Company, to terminate his employment hereunder upon the occurrence of any of the
following events: (a) a material diminution in Executive’s then current Base
Salary without the prior written consent of Executive; (b) a material diminution
in Executive’s authority, duties or responsibilities, or a requirement that
Executive report to a supervisor other than those described in Section 1.4; (c)
the Company relocates the principal office at which Executive performs services
on behalf of the Company to a location more than 75 miles from its present
location; or (d) a material breach by the Company of any material provision of
this Agreement without the prior written consent of Executive (a “Termination
With Good Reason”).


Notwithstanding the foregoing, no purported Termination With Good Reason
pursuant to this Section 4.3 shall be effective unless all of the following
provisions shall have been complied with: (i) Executive shall give the Company a
written notice of Executive’s intention to effect a Termination With Good
Reason, such notice to state in detail the particular circumstances that
constitute the grounds on which the proposed Termination With Good Reason is
based and to be given no later than ninety (90) days after the initial
occurrence of such circumstances; (ii) the Company shall have thirty (30) days
after receiving such notice in which to cure such grounds, to the extent such
cure is possible; and (iii) if the Company fails to cure such grounds within
such thirty (30) -day period, Executive elects to terminate his employment
hereunder by delivering written notice to the Company within 5 business days of
the expiration of such thirty (30) -day period.
In the event that a Termination With Good Reason occurs, then, subject to
Sections 4.6, 4.7, 4.8, 4.9, 5.3 and 5.4 below, Executive shall have the same
entitlement to the amounts and benefits as provided under Section 4.2 for a
Termination Without Cause.
Executive acknowledges that the payments and benefits referred to in this
Section 4.3, together with any rights or benefits under any written plan or
agreement which have vested on or prior to the termination date of Executive’s
employment under this Section 4.3, constitute the only payments which Executive
shall be entitled to receive from the Company or any of its Affiliates hereunder
in the event of any termination of his employment pursuant to this Section 4.3,
and the Company and its Affiliates shall have no further liability or obligation
to him hereunder or otherwise in respect of his employment.
4.4Change of Control. “Change in Control” means any of the following that
otherwise meets the definition of a “change in ownership,” a “change in
effective control” or a “change in ownership of a substantial portion of the
assets” of the Company within the meaning of Section 409A:


(a) the acquisition by any person or group, (excluding John C. Malone, and/or
any family member(s) of the foregoing and/or any company, partnership, trust or
other entity or investment vehicle controlled by such persons or the holdings of
which are for the primary benefit or any of such persons (collectively, the
“Permitted Holders”)) of ownership of stock of the Company that, together with
stock already held by such person or group, constitutes more than 50% of the
total fair market value or more than 50% of the total voting power of the stock
of the Company;
(b) the acquisition by any person or group (other than the Permitted Holders),
in a single transaction or in multiple transactions all occurring during the
twelve (12)-month period ending on the date of the most recent acquisition by
such person or group, assets from the Company that have a total gross fair
market value equal to or exceeding 40% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; or

6

--------------------------------------------------------------------------------




(c) the acquisition by any person or group (other than the Permitted Holders),
in a single transaction or in multiple transactions all occurring during the
twelve (12)-month period ending on the date of the most recent acquisition by
such person or group, of ownership of stock of the Company possessing 30% or
more of the total voting power of the stock of Company or the replacement of a
majority of the Company’s Board of Directors during any twelve (12)-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Company’s Board of Directors before the date of appointment or
election.
 
4.5Death, Disability. In the event that Executive dies or becomes Disabled
during the Term, Executive’s employment shall terminate either (i) when such
death occurs, or (ii) upon written notice by the Company at any time after
Disability occurs (provided that, in the event of any Disability, the Company
shall have the right, but not the obligation, to terminate this Agreement), and,
in either event, the Company shall pay Executive (or his legal representative,
as the case may be) in a single lump sum cash payment within thirty (30) days of
such termination of employment, an amount equal to the sum of:


(a) any Base Salary and vacation time, in each case, accrued but unpaid as of
the date of death or termination for Disability;


(b) any Bonus to which Executive has become entitled for the calendar year prior
to the year in which such death or termination for Disability occurs but which
remains unpaid at the date of death or such termination; and


(c) any reimbursement for expenses incurred in accordance with Section 3.2.


For the purposes of this Agreement, Executive shall be deemed to be “Disabled”
or have a “Disability” if, because of Executive’s physical or mental disability,
he has been substantially unable to perform his duties hereunder for 180 days in
any twelve (12) month period. Executive shall be considered to have been
substantially unable to perform his duties hereunder only if he is either (a)
unable to reasonably and effectively carry out his duties with reasonable
accommodations by the Company or (b) unable to reasonably and effectively carry
out his duties because any reasonable accommodation which may be required would
cause the Company undue hardship. In the event of a disagreement concerning
Executive’s perceived Disability, Executive shall submit to such examinations as
are deemed appropriate by three (3) practicing physicians specializing in the
area of Executive’s Disability, one selected by Executive, one selected by the
Company, and one selected by both such physicians. The majority decision of such
three physicians shall be final and binding on the parties. Nothing in this
paragraph is intended to limit the Company’s right to invoke the provisions of
this paragraph with respect to any perceived Disability of Executive.
Notwithstanding the foregoing, to the extent and for the period required by any
state or federal family and medical leave law, upon Executive’s request (i) he
shall be considered to be on unpaid leave of absence and not terminated, (ii)
his group health benefits shall remain in full force and effect, and (iii) if
Executive recovers from any such Disability, at that time, to the extent
required by any state or federal family and medical leave law, upon Executive’s
request, he shall be restored to his position hereunder or to an equivalent
position, as the Company may determine, and the Term of Executive’s employment
hereunder shall be reinstated effective upon such restoration. The Term shall
not be extended by reason of such intervening leave of absence, nor shall any
compensation or benefits accrue in excess of those required by law during such
intervening leave of absence. Upon the expiration of any such rights, unless
Executive has been restored to a position with the Company, he shall thereupon
be considered terminated by reason of Disability.

7

--------------------------------------------------------------------------------




Executive acknowledges that the payments referred to in this Section 4.5,
together with any rights or benefits under any equity award or written plan or
agreement which have vested on or prior to the termination date of Executive’s
employment under this Section 4.5, constitute the only payments which Executive
(or his legal representative, as the case may be) shall be entitled to receive
from the Company or any of its Affiliates hereunder in the event of a
termination of his employment for death or Disability, and the Company and its
Affiliates shall have no further liability or obligation to him (or his legal
representatives, as the case may be) hereunder or otherwise in respect of his
employment.
4.6No Mitigation by Executive. Except as otherwise expressly provided herein,
Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment provided for herein be reduced by any compensation earned
by Executive as the result of employment by another employer; provided, however,
that if Executive becomes employed with another employer and is eligible to
receive health and/or medical benefits that are substantially comparable to
those offered by the Company under such other employer’s plans, Executive’s
continued benefits and/or plan coverage as set forth in Section 4.2 or 4.3, as
the case may be, shall end.


4.7Severance Agreement and Release. In the event that Executive’s employment
hereunder is terminated pursuant to (i) a Termination Without Cause (as defined
in Section 4.2 above) or (ii) a Termination With Good Reason (as defined in
Section 4.3 above), payment by the Company of the amounts described in said
sections shall be subject to the execution and delivery to the Company by
Executive of a severance agreement and release (the “Release”) in a form
substantially and materially similar to Attachment A hereto within the
applicable time period described below.


The Release shall be delivered to Executive, in the case of a Termination
Without Cause, at the time of delivery of the Termination Notice, and, in the
case of a Termination With Good Reason, upon delivery of written notice by
Executive to the Company. Executive shall have a period of twenty-one (21) days
(or, if required by applicable law, a period of forty-five (45) days) after the
effective date of termination of Executive’s employment hereunder (the
“Consideration Period”) in which to execute and return the original, signed
Release to the Company. If Executive delivers the original, signed Release to
the Company prior to the expiration of the Consideration Period and does not
thereafter revoke such Release within any period of time provided therefor under
applicable law, Executive shall, subject to Sections 4.8, 4.9, 5.3 and 5.4
below, be entitled to receive the Severance Payment at the same time and in the
same form as specified in Section 4.2 or 4.3, as applicable.
If Executive does not deliver the original, signed Release to the Company prior
to the expiration of the Consideration Period, or if Executive delivers the
original, signed Release to the Company prior to the expiration of the
Consideration Period and thereafter revokes such Release within any period of
time provided therefor under applicable law, then:
the Company shall pay Executive an amount equal to the sum of (i) any Base
Salary and vacation time, in each case, accrued but unpaid as of the date of
termination, plus (ii) any reimbursement for expenses incurred in accordance
with Section 3.2, plus (iii) any Unpaid Bonus; and


the Company shall have no obligation to pay to Executive any Severance Payment
or make any Benefits Payments.


4.8Continued Compliance. Executive and the Company hereby acknowledge that any
Severance Payments and Benefits Payments payable by the Company under Section
4.2 or 4.3 are part of the

8

--------------------------------------------------------------------------------




consideration for Executive’s undertakings under Article V below. Such amounts
are subject to Executive’s continued compliance with the provisions of Article
V. If Executive violates the provisions of Article V, then the Company will have
no obligation to make any of the Severance Payments or Benefits Payments that
remain payable by the Company under Section 4.2 or 4.3 on or after the date of
such violation.


4.9Timing of Payments Under Certain Circumstances. With respect to any amount
that becomes payable to or for the benefit of Executive under this Agreement
upon Executive’s Separation from Service (as defined below) for any reason, the
provisions of this Section 4.9 will apply, notwithstanding any other provision
of this Agreement to the contrary. If the Company determines in good faith that
Executive is a “specified employee” within the meaning of Section 409A of the
Code, any Treasury regulations promulgated thereunder and any guidance issued by
the Internal Revenue Service relating thereto (collectively, “Code Section
409A”), then to the extent required under Code Section 409A, payment of any
amount of deferred compensation that becomes payable to or for the benefit of
Executive upon Separation from Service (other than by reason of the death of
Executive) and that otherwise would be payable during the six (6) -month period
following Executive’s Separation from Service shall be suspended until the lapse
of such six-month period (or, if earlier, the date of Executive’s death). A
“Separation from Service” of Executive means Executive’s separation from
service, as defined in Code Section 409A, with the Company and all other
entities with which the Company would be considered a single employer under
Internal Revenue Code Section 414(b) or (c), applying the 80% threshold used in
such Internal Revenue Code Sections or any Treasury regulations promulgated
thereunder. Any payment suspended as provided in this Section 4.9, unadjusted
for interest on such suspended payment, shall be paid to Executive in a single
payment on the first business day following the end of such six-month period or
within 30 days following the death of Executive, whichever occurs sooner,
provided that the death of Executive during such six-month period shall not
cause the acceleration of any amount that otherwise would be payable on any date
during such six-month period following the date of Executive’s death.


ARTICLE V


OWNERSHIP OF PROCEEDS OF EMPLOYMENT, NON-DISCLOSURE,
NON-COMPETITION
5.1Ownership of Proceeds of Employment.


The Company shall be the sole and exclusive owner throughout the universe in
perpetuity of all of the results and proceeds of Executive’s services, work and
labor in connection with Executive’s employment by the Company, free and clear
of any and all claims, liens or encumbrances. Executive shall promptly and fully
disclose to the Company, with all necessary detail for a complete understanding
of the same, any and all developments, client and potential client lists, know
how, discoveries, inventions, improvements, conceptions, ideas, writings,
processes, formulae, contracts, methods, works, whether or not patentable or
copyrightable, which are conceived, made, acquired, or written by Executive,
solely or jointly with another, while employed by the Company (whether or not at
the request or upon the suggestion of the Company) and which are substantially
related to the business or activities of the Company, or which Executive
conceives as a result of his employment by the Company, or as a result of
rendering advisory or consulting services to the Company (collectively,
“Proprietary Rights”).


Executive hereby assigns and transfers, and agrees to assign and transfer, all
his rights, title, and interests in the Proprietary Rights to the Company or its
nominee. In addition, Executive shall deliver to the Company any and all
drawings, notes, specifications, and data relating to the Proprietary Rights.
All

9

--------------------------------------------------------------------------------




copyrightable Proprietary Rights shall be considered to be “works made for
hire.” Whenever requested to do so by the Company, Executive shall execute and
deliver to the Company or its nominee any and all applications, assignments and
other instruments and do such other acts that the Company shall request to apply
for and obtain patents and/or copyrights in any and all countries or to
otherwise protect the Company’s interest in the Proprietary Rights and/or to
vest title thereto to the Company or its nominee; provided, however, the
provisions of this Section 5.1 shall not apply to any Proprietary Rights that
Executive developed entirely on his own time without using the Company’s
equipment, supplies, facilities or proprietary information, except for
Proprietary Rights that (a) at the time of conception or reduction to practice
of the Proprietary Rights, relate to the business of the Company, or actual or
demonstrably anticipated research or development of the Company, or (b) result
from any work performed by Executive for the Company.


Executive shall assist the Company in obtaining such copyrights and patents
during the Term, and any time thereafter on reasonable notice and at mutually
convenient times, and Executive agrees to testify in any prosecution or
litigation involving any of the Proprietary Rights; provided, however, Executive
shall be reasonably compensated for his time and reimbursed for any
out-of-pocket expenses incurred in rendering such assistance or giving or
preparing to give such testimony.


5.2Non-Disclosure of Confidential Information. As used herein, “Confidential
Information” means any and all information affecting or relating to the business
of the Company, including without limitation, financial data, customer lists and
data, licensing arrangements, business strategies, pricing information, product
development, intellectual, artistic, literary, dramatic or musical rights,
works, or other materials of any kind or nature (whether or not entitled to
protection under applicable copyright laws, or reduced to or embodied in any
medium or tangible form), including without limitation, all copyrights, patents,
trademarks, service marks, trade secrets, contract rights, titles, themes,
stories, treatments, ideas, concepts, technologies, art work, logos, hardware,
software, and as may be embodied in any and all computer programs, tapes,
diskettes, disks, mailing lists, lists of actual or prospective customers and/or
suppliers, notebooks, documents, memoranda, reports, files, correspondence,
charts, lists and all other written, printed or otherwise recorded material of
any kind whatsoever and any other information, whether or not reduced to
writing, including “know-how”, ideas, concepts, research, processes, and plans.
“Confidential Information” does not include information that is in the public
domain, information that is generally known in the trade, or information that
Executive can prove he acquired wholly independently of his employment with the
Company. Executive shall not, at any time during the Term or thereafter,
directly or indirectly, disclose or furnish to any other person, firm or
corporation any Confidential Information, except in the course of the proper
performance of his duties hereunder or as required by law (in which event
Executive shall give prior written notice to Company and shall cooperate with
Company and Company’s counsel in complying with such legal requirements).
Promptly upon the expiration or termination of Executive’s employment hereunder
for any reason or whenever the Company so requests, Executive shall surrender to
the Company all documents, drawings, work papers, lists, memoranda, records and
other data (including all copies) constituting or pertaining in any way to any
of the Confidential Information.


5.3Non-Competition. In consideration of the Company disclosing and providing
access to Confidential Information after the date hereof, and other good and
valuable consideration (including the severance entitlements payable under
Section 4.2) , the receipt and sufficiency of which are hereby acknowledged,
Executive and the Company, intending to be legally bound, hereby agree as
follows. Executive shall not, during Executive’s employment hereunder or for a
period of twelve months following a Termination Without Cause (as defined in
Section 4.2 above) or a Termination With Good Reason (as defined in Section 4.3
above) directly: (a) compete with the Company; or (b) have an interest in, be
employed by, be engaged in or participate in the ownership, management,
operation or control of, or act in any advisory or other capacity for, any
Competing Entity which conducts its business within the Territory (as such terms
are

10

--------------------------------------------------------------------------------




hereinafter defined); provided, however, that notwithstanding the foregoing,
Executive may make solely passive investments in any Competing Entity the common
stock of which is “publicly held,” and of which Executive shall not own or
control, directly or indirectly, in the aggregate securities which constitute
more than one (1%) percent of the voting rights or equity ownership of such
Competing Entity; or (c) solicit or divert any business or any customer from the
Company or assist any person, firm or corporation in doing so or attempting to
do so; or (d) cause or seek to cause any person, firm or corporation to refrain
from dealing or doing business with the Company or assist any person, firm or
corporation in doing so or attempting to do so.


For purposes of this Section 5.3, (i) the term “Competing Entity” shall mean any
entity which presently or during the period referred to above engages in any
business activity in which the Company is then engaged; and (ii) the term
“Territory” shall mean any geographic area in which the Company conducts
business during such period.


Notwithstanding the foregoing, in the event that Executive elects (a
“Competitive Election”), during the Consideration Period, to either (a) compete
with the Company, or (b) have an interest in, be employed by, be engaged in or
participate in the ownership, management, operation or control of, or act in any
advisory or other capacity for, any Competing Entity which conducts its business
within the Territory (the foregoing subsections (a) and (b), collectively, the
“Competitive Activities”), then, at least ten (10) business days prior to
commencing any such Competitive Activities, Executive shall deliver to the
Company a written notice (the “Competition Notice”) advising the Company of (i)
Executive’s intent to commence Competitive Activities, and (ii) the commencement
date for such Competitive Activities (the “Effective Date”). No such Competitive
Election during the Consideration Period will be deemed a breach of this
Agreement; rather, in the event Executive makes a Competitive Election prior to
the expiration of the Consideration Period, then (x) Executive shall forfeit any
Severance Payment and Benefits Payments otherwise payable pursuant to Section
4.2 or 4.3 above, and (y) the Company shall have no obligation to make any
Severance Payment or Benefits Payments to Executive under Section 4.2 or 4.3 for
any periods beyond the Effective Date.


5.4Non-Solicitation. In consideration of the Company disclosing and providing
access to Confidential Information, after the date hereof, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Executive and the Company, intending to be legally bound, hereby
agree as follows. Executive shall not, for a period of eighteen (18) months from
the date of any termination or expiration of his employment hereunder, solicit,
directly or indirectly, or cause or permit others to solicit, directly or
indirectly, (a) any person employed by the Company (a “Current Employee”) to
leave employment with the Company or (b) any dealer (a “Dealer”) of the
Company’s wholly-owned subsidiary, Monitronics International, Inc.
(“Monitronics”), to leave the Monitronics dealer network (the “Dealer Network”)
or sell alarm monitoring contracts to another alarm monitoring company. The term
“solicit” includes, but is not limited to the following (regardless of whether
done directly or indirectly): (i) requesting that a Current Employee change
employment or that a Dealer leave the Dealer Network, (ii) informing a Current
Employee that an opening exists elsewhere or inform a Dealer that alternative
dealer arrangements are available, (iii) assisting a Current Employee in finding
employment elsewhere or a Dealer in finding alternative distribution
opportunities elsewhere, (iv) inquiring if a Current Employee “knows of anyone
who might be interested” in a position elsewhere or if a Dealer “knows of anyone
who might be interested” in joining an alternative dealer network, (v) inquiring
if a Current Employee might have an interest in employment elsewhere or if a
Dealer might have an interest in joining an alternative dealer network, (vi)
informing others of the name or status of, or other information about, a Current
Employee or Dealer, or (vii) any other similar conduct, the effect of which is
that a Current Employee leaves the employment of the Company or that a Dealer
leaves the Dealer Network.

11

--------------------------------------------------------------------------------






5.5Breach of Provisions. In the event that Executive shall breach any of the
provisions of this Article V, or in the event that any such breach is threatened
by Executive, in addition to and without limiting or waiving any other remedies
available to the Company at law or in equity, the Company shall be entitled to
immediate injunctive relief in any court, domestic or foreign, having the
capacity to grant such relief, without the necessity of posting a bond, to
restrain any such breach or threatened breach and to enforce the provisions of
this Article V. Executive acknowledges and agrees that there is no adequate
remedy at law for any such breach or threatened breach and, in the event that
any action or proceeding is brought seeking injunctive relief, Executive shall
not use as a defense thereto that there is an adequate remedy at law.


5.6Reasonable Restrictions. The parties acknowledge that the foregoing
restrictions, the duration and the territorial scope thereof as set forth in
this Article V, are under all of the circumstances reasonable and necessary for
the protection of the Company and its business.


5.7Definition. For purposes of this Article V, the term “Company” shall be
deemed to include (i) any predecessor to, or successor of the Company, (ii) any
subsidiary of the Company (including, without limitation, any entity in which
the Company owns 50% or more of the issued and outstanding equity), and (iii)
any entity that is under the control or common control of the Company
(including, by way of illustration and not as a limitation, any joint venture to
which the Company or one of its subsidiaries is a party).


5.8Third Party Trade Secrets. In the same way that the Company endeavors to
protect its own Confidential Information, the Company endeavors not to engage in
any conduct which would violate the legal protection afforded to the trade
secret information of third parties. Under no circumstances will the Company
accept the improper disclosure of other parties’ trade secrets. Therefore, in
rendering Executive’s services hereunder, Executive agrees not to disclose to
the Company or utilize in any manner trade secret information in Executive’s
possession belonging to any other party.


ARTICLE VI


MISCELLANEOUS
6.1Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective legal representatives, heirs,
distributees, successors and assigns.


6.2Assignment. The Company may assign this Agreement to any successor in
interest to its business, or to any Affiliate of the Company, and Executive
hereby agrees to be employed by such assignee as though such assignee were
originally the employer named herein. 


Executive hereby acknowledges that the services to be rendered by Executive are
unique and personal, and, accordingly, Executive may not assign any of his
rights or delegate any of his duties or obligations under this Agreement.


6.3Notices. Any notice provided for herein shall be in writing and shall be
deemed to have been given or made when personally delivered or three (3) days
following deposit for mailing by first class registered or certified mail,
return receipt requested, or if delivered by facsimile transmission (to a fax
number specified by the recipient in writing pursuant to this Section 6.3), upon
confirmation of receipt of the transmission, to the address of the other party
set forth below or to such other address as may be specified by notice given in
accordance with this Section 6.3:



12

--------------------------------------------------------------------------------




If to the Company:


Ascent Capital Group, Inc.
5251 DTC Park Way Suite 1000
Greenwood Village, CO 80111
Attention: Chief Executive Officer
With a copy to:
Ascent Capital Group, Inc.
5251 DTC Park Way Suite 1000
Greenwood Village, CO 80111
Attention: General Counsel
If to Executive:
Richard G. Walker
____________________
____________________
6.4Severability. If any provision of this Agreement, or portion thereof, shall
be held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall attach only to such provision or portion
thereof, and shall not in any manner affect or render invalid or unenforceable
any other provision of this Agreement or portion thereof, and this Agreement
shall be carried out as if any such invalid or unenforceable provision or
portion thereof were not contained herein. In addition, any such invalid or
unenforceable provision or portion thereof shall be deemed, without further
action on the part of the parties hereto, modified, amended or limited to the
extent necessary to render the same valid and enforceable.


6.5Confidentiality. The parties hereto agree that they will not, during the Term
or thereafter, disclose to any other person or entity the terms or conditions of
this Agreement (excluding the financial terms hereof) without the prior written
consent of the other party, except as required by law, regulatory authority or
as necessary for either party to obtain personal loans or financing. Approval of
the Company and of Executive shall be required with respect to any press
releases regarding this Agreement and the activities of Executive contemplated
hereunder.


6.6Arbitration. Except as provided otherwise in Section 5.5, if any controversy,
claim or dispute arises out of or in any way relates to this Agreement, the
alleged breach thereof, Executive’s employment with the Company or termination
therefrom, including without limitation, any and all claims for employment
discrimination or harassment, civil tort and any other employment laws,
excepting only claims which may not, by statute, be arbitrated, both Executive
and the Company (and its directors, officers, employees or agents) agree to
submit any such dispute exclusively to binding arbitration. Both Executive and
the Company acknowledge that they are relinquishing their right to a jury trial
in civil court. Executive and the Company agree that arbitration is the
exclusive remedy for all disputes arising out of or related to Executive’s
employment with the Company.


The arbitration shall be administered, at the election of the party initiating
the arbitration proceeding, either by JAMS in accordance with the Employment
Arbitration Rules & Procedures of JAMS then in effect and subject to JAMS Policy
on Employment Arbitration Minimum Standards or by the American Arbitration
Association in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association, except as provided otherwise in this
Agreement. Arbitration shall be commenced and heard in

13

--------------------------------------------------------------------------------




Arapahoe County, Colorado. Only one (1) arbitrator shall preside over the
proceedings. The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of Colorado or federal law, or both, as applicable to
the claim(s) asserted. In any arbitration, the burden of proof shall be
allocated as provided by applicable law. The arbitrator shall have the authority
to award any and all legal and equitable relief authorized by the law applicable
to the claim(s) being asserted in the arbitration, as of the claim(s) were
brought in a court of law. Either party may bring an action in court to compel
arbitration under this Agreement and to enforce an arbitration award. Discovery,
such as depositions or document requests, shall be available to the Company and
Executive as though the dispute were pending in Colorado state court. The
arbitrator shall have the ability to rule on pre-hearing motions, as though the
matter were in a Colorado state court, including the ability to rule on a motion
for summary judgment.


Unless otherwise permitted under applicable law, the fees of the arbitrator and
any other fees for the administration of the arbitration that would not normally
be incurred if the action were brought in a court of law (e.g., filing fees,
room rental fees, etc.) shall be paid by the Company, provided that Executive
shall be required to pay the amount of filing fees equal to that which Executive
would be required to pay to file an action in Colorado state court. The
arbitrator must provide a written decision which is subject to limited judicial
review consistent with applicable law. If any part of this arbitration provision
is deemed to be unenforceable by an arbitrator or a court of law, that part may
be severed or reformed so as to make the balance of this arbitration provision
enforceable.


6.7Waiver. No waiver by a party hereto of a breach or default hereunder by the
other party shall be considered valid unless in writing signed by such first
party, and no such waiver shall be deemed a waiver of any subsequent breach or
default of the same or any other nature.


6.8Controlling Nature of Agreement. To the extent any terms of this Agreement
are inconsistent with the terms or provisions of the Company’s Employee Handbook
or any other personnel policy statements or documents, the terms of this
Agreement shall control. To the extent that any terms and conditions of
Executive’s employment are not covered in this Agreement, the terms and
conditions set forth in the Employee Handbook or any similar document shall
control such terms.


6.9Entire Agreement. This Agreement sets forth the entire agreement between the
parties with respect to the subject matter hereof, and supersedes any and all
prior agreements or understanding between the Company and Executive, whether
written or oral, fully or partially performed relating to any or all matters
covered by and contained or otherwise dealt with in this Agreement.


6.10Amendment. No modification, change or amendment of this Agreement or any of
its provisions shall be valid unless in writing and signed by the party against
whom such claimed modification, change or amendment is sought to be enforced.


6.11Authority. The parties each represent and warrant that they have the power,
authority and right to enter into this Agreement and to carry out and perform
the terms, covenants and conditions hereof.


6.12Applicable Law. This Agreement, and all of the rights and obligations of the
parties in connection with the employment relationship established hereby, shall
be governed by and construed in accordance with the substantive laws of the
State of Colorado without giving effect to principles relating to conflicts of
law.


6.13Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument.

14

--------------------------------------------------------------------------------






6.14Compliance with Section 409A.


This Agreement is intended to provide payments that are exempt from or compliant
with the provisions of Section 409A of the Code and related regulations and
Treasury pronouncements (“Section 409A”), and the Agreement shall be interpreted
accordingly. Each payment under this Agreement is intended to be excepted from
Section 409A, including, but not limited to, by compliance with the short-term
deferral exception as specified in Treasury Regulation § 1.409A-1(b)(4) and the
involuntary separation pay exception within the meaning of Treasury Regulation §
1.409A-1(b)(9)(iii), and the provisions of this Agreement will be administered,
interpreted and construed accordingly (or disregarded to the extent such
provision cannot be so administered, interpreted, or construed).


All reimbursements or provision of in-kind benefits pursuant to this Agreement
shall be made in accordance with Treasury Regulation § 1.409A-3(i)(1)(iv) such
that the reimbursement or provision will be deemed payable at a specified time
or on a fixed schedule relative to a permissible payment event. Specifically,
the amount reimbursed or in-kind benefits provided under this Agreement during
Executive’s taxable year may not affect the amounts reimbursed or provided in
any other taxable year (except that total reimbursements may be limited by a
lifetime maximum under a group health plan), the reimbursement of an eligible
expense shall be made on or before the last day of Executive’s taxable year
following the taxable year in which the expense was incurred, and the right to
reimbursement or provision of in-kind benefit is not subject to liquidation or
exchange for another benefit.


For all purposes of this Agreement, Executive shall be considered to have
terminated employment with the Company when Executive incurs a “separation from
service” with the Company within the meaning of Code Section 409A(a)(2)(A)(i).
Each amount payable to Executive shall be considered as a “separate payment” for
purposes of Code Section 409A.


6.15     Insurance/Indemnification. Executive shall be covered by such
insurance, including directors’ and officers’ liability insurance, as the
Company shall have established and maintained in respect of its directors and
officers generally at its expense. Executive shall also be entitled to
indemnification rights, benefits and related defense expense advances and
reimbursement to the same extent as any other similarly situated officer of the
Company.


[Remainder of this page intentionally left blank]



15

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
"COMPANY"
 
 
ASCENT CAPITAL GROUP, INC.
 
 
By:
/s/ William E. Niles
 
William E. Niles
 
Executive Vice President and General Counsel
 
 
"EXECUTIVE"
 
/s/ Richard G. Walker
 
Richard G. Walker








16